Citation Nr: 0316970	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  00-12 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant 

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to July 1992.  
He had approximately three months of prior active duty.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of the Department of 
Veterans Affairs Regional Office in San Juan, Puerto Rico 
that granted service connection for a schizoaffective 
disorder and assigned a 50 disability rating.  In May 2002 
the RO granted a total compensation rating based on 
individual unemployability.  


REMAND

In September 2002 the Board undertook additional development 
of the issue on appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2).  As a result of the development 
additional medical evidence was obtained.  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to consider additional evidence without prior RO review in 
the absence of a waiver of such review by the veteran or his 
representative.  .  Disabled American Veterans et. al v. 
Secretary Of Veterans Affairs, Nos. 02-7304,-7305,-7316 (Fed. 
Cir. May 2, 2003).  

For the above reason, this case must be remanded for the 
following actions:  

Thereafter, the RO should readjudicate 
the veteran's claims considering all the 
evidence added to the record since the 
last supplemental statement of the case.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, 
containing notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence added 
to the record since the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

